NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



TERRY LEE HAYNES, JR.,           )
DOC #C04289,                     )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D18-133
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; William D. Sites, Judge.

Terry Lee Haynes, Jr., pro se.



PER CURIAM.


              Affirmed without prejudice to Appellant's right to file a timely and facially

sufficient motion for postconviction relief pursuant to Florida Rule of Criminal Procedure

3.850.



LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.